significant index no department of the treasury internal_revenue_service washington d c mar c te na ada tax_exempt_and_government_entities_division re dear this letter constitutes notice that conditional approval has been granted for your request for a modification of the internal revenue service's service prior ruling approving a 7-year extension for amortizing the plan’s unfunded liabilities for the plan_year beginning date the unfunded liabilities are described in code sec_412 and sec_302 of the employee retirement security act of erisa prior to amendment by the pension_protection_act of ppa ‘06 the conditions of this approval are outlined in this letter your authorized representative accepted these conditions in a letter dated date the prior amortization extension was granted subject_to the following conditions that the plan maintain a credit balance that as the accumulation at the plan’s valuation rate of the amortized at the plan’s valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortized payments of such bases had such bases been extended and amortized at the plan’s valuation rate large least as at is that the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan’s assumptions as of date remain a b c no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive and d for each valuation_date subsequent to date no less than per annum greater than the floor funded ratio as of the previous valuation_date and for each plan_year that the extension remains in effect beginning with the plan_year beginning date the plan provides the service with a copy of its actuarial valuation report consider modifications the prior ruling letter provided that the approval would be retroactively null and void if any of these conditions were not met however the ruling indicated that the service would event that unforeseen circumstances beyond the control of the plan might cause the actual experience of the plan to an example of such unforeseen circumstance would be market fluctuations which affect the value of the pian’s assets this unforeseen circumstance happened during the plan years ending date and date with a general decline in asset values worldwide fail the funded ratio condition conditions especially of these the in this approval a modifies condition sec_2 and d above b add sec_2 through g and c adds a new condition effective date as follows no other conditions are modified the plan's funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is c d e f g j no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive for each valuation_date subsequent to date no less than greater than the required funded ratio of the previous valuation_date until a funded ratio of is achieved as of october for example because the floor funded ratio as of date is the funded ratio must be at least as of october and as of october within days after any amendment is made that is subject_to sec_412 of the code and sec_302 of erisa as discussed below or after any_action i sec_2u yt taken that has the effect of such an amendment the plan_sponsor must request a ruling approving the plan’s prospective amortization of unfunded liabilities and pay the applicable user_fee if any one of the prior and amended conditions is not satisfied the approval to extend the amortization periods of the unfunded liabilities would be null and void retroactive to date however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio conditions an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee please note that the address has changed for filing copies of the actuarial valuation report to the following irs - ep classification metro tech center fulton street brooklyn ny your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to and to your authorized representatives pursuant to a power of attomey on file in this office to the if you require further assistance in this matter please contact sincerely yours dd cfg david m ziegler manager employee_plans actuarial group
